Exhibit 10.4
Healthcare Realty Trust Incorporated
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of July
31, 2012 (“Effective Date”) by and between HEALTHCARE REALTY TRUST INCORPORATED,
a Maryland corporation (“Corporation”), and Todd J. Meredith (“Officer”).
RECITALS
WHEREAS, the Corporation has heretofore employed the Officer as its Executive
Vice President – Investments under the terms of an employment agreement dated
March 1, 2011, as amended and restated by that certain Amended and Restated
Employment Agreement, dated February 21, 2012 (the “Prior Agreement”); and
WHEREAS, the parties desire to modify the Prior Agreement with this amendment
and restatement to conform the officer’s compensation with the Corporation’s
current compensation practices;
NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
affirmed, the parties hereto agree to the following to supersede the Prior
Agreement as a complete amendment and restatement thereof:


1.    Duties. During the term of this Agreement, Officer agrees to be employed
by and to serve Corporation as its Executive Vice President – Investments and
Corporation agrees to employ and retain Officer in such capacity. Officer’s
duties shall be to manage and supervise Corporation’s real estate investment
department in furtherance of the overall financial success of the Corporation.
Officer shall devote such of his business time, energy, and skill to the affairs
of Corporation as shall be necessary to perform his duties under this Agreement.
Officer shall report to Corporation’s Board of Directors and/or Chief Executive
Officer and at all times during the term of this Agreement shall have powers and
duties at least commensurate with his position as Executive Vice President –
Investments. Officer’s principal place of business with respect to his services
to Corporation shall be within 35 miles of Nashville, Tennessee.
2.    Term of Employment.
2.1    Definitions. For purposes of this Agreement the following terms shall
have the following meanings:
(a)    “Termination For Cause” shall mean termination by Corporation of
Officer’s employment by Corporation by reason of Officer’s dishonesty towards,
fraud upon, or deliberate injury or attempted injury to, Corporation causing
material injury to Corporation or by reason of Officer’s breach of this
Agreement causing material injury to Corporation. Corporation shall have the
burden of establishing that any termination of Officer’s employment by
Corporation is a Termination For Cause.
(b)    “Termination Other Than For Cause” shall mean any termination by
Corporation of Officer’s employment by Corporation, other than (i) a Termination
For Cause or (ii) termination by reason of Officer’s death or disability as
described in Sections 2.5 and 2.6. Termination Other Than For Cause shall
include a Constructive Termination of Officer’s employment, effective upon
notice from Officer to Corporation of such Constructive Termination.
(c)    “Voluntary Termination” shall mean termination by Officer of Officer’s
employment by Corporation other than (i) a Constructive Termination as described
in subsection 2.1(g), (ii) “Termination Upon a Change in Control” as described
in Section 2.1(d), (iii) termination by reason of Officer’s death or disability
as described in Sections 2.5 and 2.6, and (iv) termination by reason of
retirement by Officer upon

#PageNum#



--------------------------------------------------------------------------------


attainment of Retirement Eligibility.
(d)    “Termination Upon a Change in Control” shall mean a termination of
Officer’s employment with Corporation within 12 months following a “Change in
Control” that constitutes a Termination Other Than For Cause described in
Section 2.1(b).
(e)    “Change in Control” shall mean (i) the time that Corporation first
determines that any person and all other persons who constitute a group (within
the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934
(“Exchange Act”)) have acquired direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of 20 percent or more of
Corporation’s outstanding securities, unless a majority of the “Continuing
Directors” approves the acquisition not later than ten business days after
Corporation makes that determination, or (ii) the first day on which a majority
of the members of Corporation’s Board of Directors are not “Continuing
Directors.”
(f)    “Continuing Directors” shall mean, as of any date of determination, any
member of the Board of Directors of Corporation who (i) was a member of that
Board of Directors on January l, 2012, (ii) has been a member of that Board of
Directors for the two years immediately preceding such date of determination, or
(iii) was nominated for election or elected to the Board of Directors with the
affirmative vote of the greater of (x) a majority of Continuing Directors who
were members of the Board at the time of such nomination or election or (y) at
least four Continuing Directors.
(g)    “Constructive Termination” shall mean (i) any material breach of this
Agreement by Corporation, (ii) any substantial reduction in the authority or
responsibility of Officer or other substantial reduction in the terms and
conditions of Officer’s employment under circumstances which would not justify a
Termination For Cause and which are not the result of a breach by Officer of
this Agreement, (iii) any act(s) by Corporation which are designed to or have
the effect of rendering Officer’s working conditions so intolerable or demeaning
on a recurring basis that a reasonable person would resign such employment, or
(iv) relocation of Officer to a location that is more than 35 miles from the
location of Corporation’s headquarters on the date this Agreement is executed.
(h)    “Incentive Plans” shall mean Corporation’s 1993 Employees Stock Incentive
Plan, the 2003 Employees Restricted Stock Incentive Plan, the 2007 Employees
Stock Incentive Plan, and any successor plans.
(i)    “Retirement Eligibility” shall mean Employee’s attainment of 60 years of
age and ten years of continuous employment with Corporation.
2.2    Basic Term. The term of this Agreement shall commence on July 31, 2012
and continue through December 31, 2012, unless terminated pursuant to this
Section 2. On December 31, 2012, and on December 31 of each succeeding year, the
first sentence of this Section 2.2 shall be automatically amended without any
action by the parties by deleting “July 31” and inserting in its stead “January
1” and deleting each year then appearing therein and inserting in each place the
next subsequent year.
2.3    Termination For Cause. Termination For Cause may be effected by
Corporation at any time during the term of this Agreement and shall be effected
by written notification to Officer. Upon Termination For Cause, Officer
immediately shall be paid all accrued salary, bonus compensation, if any, to the
extent earned, vested deferred compensation (other than defined contribution
plan or profit sharing plan benefits which will be paid in accordance with the
applicable plan), any benefits under any plans of Corporation in which Officer
is a participant to the full extent of Officer’s rights under such plans,
accrued vacation pay and any appropriate business expenses incurred by Officer
in connection with his duties hereunder, all to the date of termination, but
Officer shall not be paid any other compensation or reimbursement of any kind,
including without limitation, severance compensation.
2.4    Termination Other Than For Cause or Constructive Termination.
Notwithstanding anything else in this Agreement, Corporation may effect a
Termination Other Than For Cause at any time upon giving written notice to
Officer of such termination. Upon any Termination Other Than For Cause, or upon
a Constructive

#PageNum#



--------------------------------------------------------------------------------


Termination, Officer shall immediately be paid all accrued salary, bonus
compensation, if any, to the extent earned, whether or not vested without regard
to such termination (other than defined contribution plan or profit sharing plan
benefits which will be paid in accordance with the applicable plan), any
benefits under any plans of Corporation in which Officer is a participant to the
full extent of Officer’s rights under such plans, full vesting of all awards
granted to Officer under the Incentive Plans, accrued vacation pay and any
appropriate business expenses incurred by Officer in connection with his duties
hereunder, all to the date of termination, and all severance compensation
provided in Section 4.2, but no other compensation or reimbursement of any kind.
2.5    Termination by Reason of Disability. If, during the term of this
Agreement, Officer, in the reasonable judgment of the Board of Directors of
Corporation, has failed to perform his duties under this Agreement on account of
illness or physical or mental incapacity, and such illness or incapacity
continues for a period of more than 12 consecutive months, Corporation shall
have the right to terminate Officer’s employment hereunder by written
notification to Officer and payment to Officer of all accrued salary, bonus
compensation (described in Section 3.2), if any, to the extent earned, full
vesting of any awards granted to Officer under the Incentive Plans, deferred
compensation, whether or not vested without regard to such illness or incapacity
(other than defined contribution plan or profit sharing plan benefits which will
be paid in accordance with the applicable plan), any benefits under any plans of
Corporation in which Officer is a participant to the full extent of Officer’s
rights under such plans, accrued vacation pay and any appropriate business
expenses incurred by Officer in connection with his duties hereunder, all to the
date of termination, with the exception of medical and dental benefits which
shall continue at Corporation’s expense through the then current one-year term
of the Agreement, but Officer shall not be paid any other compensation or
reimbursement of any kind, including without limitation, severance compensation.
2.6    Death. In the event of Officer’s death during the term of this Agreement,
Officer’s employment shall be deemed to have terminated as of the last day of
the month during which his death occurs and Corporation shall pay to his estate
or such beneficiaries as Officer may from time to time designate all accrued
salary, bonus compensation, if any, to the extent earned, full vesting of any
awards granted to Officer under the Incentive Plans, deferred compensation,
whether or not vested without regard to such termination (other than defined
contribution plan or profit sharing plan benefits which will be paid in
accordance with the applicable plan), any benefits under any plans of
Corporation in which Officer is a participant to the full extent of Officer’s
rights under such plans, accrued vacation pay and any appropriate business
expenses incurred by Officer in connection with his duties hereunder, all to the
date of termination, but Officer’s estate shall not be paid any other
compensation or reimbursement of any kind, including without limitation,
severance compensation.
2.7    Voluntary Termination. In the event of a Voluntary Termination,
Corporation shall immediately pay all accrued salary, bonus compensation, if
any, to the extent earned, vested deferred compensation (other than defined
contribution plan or profit sharing plan benefits which will be paid in
accordance with the applicable plan), any benefits under any plans of
Corporation in which Officer is a participant to the full extent of Officer’s
rights under such plans, accrued vacation pay and any appropriate business
expenses incurred by Officer in connection with his duties hereunder, all to the
date of termination, but no other compensation or reimbursement of any kind,
including without limitation, severance compensation.
2.8    Termination Upon a Change in Control or Retirement. In the event of (i) a
Termination Upon a Change in Control or (ii) retirement by Officer upon
attainment of Retirement Eligibility, Officer shall immediately be paid all
accrued salary, bonus compensation (described in Section 3.2), if any, to the
extent earned through the date of termination, including compensation that was
earned and deferred, whether or not vested without regard to the Change in
Control (other than defined contribution or profit sharing plan benefits which
will be paid in accordance with the applicable plan), any benefits under any
plans of Corporation in which Officer is a participant to the full extent of
Officer’s rights under such plans, full vesting of shares awarded to Officer
under the Incentive Plans, accrued vacation pay and any appropriate business
expenses incurred by Officer in connection with his duties hereunder, all to the
date of termination, and all severance compensation provided in Section 4.1 in
the event of a Termination Upon a Change in Control, but no other compensation
or reimbursement of any kind.
2.9    Notice of Termination. Corporation may effect a termination of this
Agreement pursuant to the provisions of this Section 2 upon giving 30 days
written notice to Officer of such termination. Officer may effect

#PageNum#



--------------------------------------------------------------------------------


a termination of this Agreement pursuant to the provisions of this Section 2
upon giving 30 days written notice to Corporation of such termination.
3.    Salary, Benefits and Bonus Compensation.
3.1    Base Salary. As payment for the services to be rendered by Officer as
provided in Section 1 and subject to the terms and conditions of Section 2,
Corporation agrees to pay to Officer a “Base Salary” of $403,233 per annum
effective January 1, 2012, which shall be increased to $440,721 effective
January 1, 2013, payable in 24 equal semi-monthly installments. The Base Salary
for each year (or portion thereof) beginning January 1, 2014 shall be determined
by the Compensation Committee of the Board of Directors (the “Compensation
Committee”). Officer’s Base Salary shall be reviewed annually by the
Compensation Committee. For purposes of computing the amount of severance
compensation due under this Agreement, the term “Base Salary” shall also include
the market value, as of the date of grant, of any restricted shares of the
Corporation to be awarded to Officer in lieu of annual cash salary in 2012 or
any subsequent year, but shall not include the value of any “matching” or
inducement restricted shares awarded to Officer as a result of elective deferral
of cash salary under the Incentive Plans or any deferred compensation plan or
program maintained by the Corporation.
3.2    Bonuses. In consideration of the reduction of Officer’s Base Salary, as
reflected in Section 3.1 hereof, Officer shall receive a bonus in 2012 of
$140,605, payable on October 1, 2012. Thereafter, Officer shall be eligible to
receive bonus and/or incentive compensation for each year (or portion thereof)
during the term of this Agreement and any extensions thereof, in accordance with
the policy, plan or arrangement adopted by the Compensation Committee from time
to time.
3.3    Additional Benefits. During the term of this Agreement, Officer shall be
entitled to the following additional benefits:
(a)    Officer Benefits. Officer shall be eligible to participate in such of
Corporation’s benefits and deferred compensation plans as are now generally
available or later made generally available to executive officers of
Corporation, including, without limitation, the Incentive Plans, profit sharing
plans, bonus plans, dental and medical plans, personal catastrophe and
disability insurance, perquisites, financial planning, and retirement plans. At
Officer’s election, Corporation will pay or reimburse Officer for the premium
for a supplemental term life insurance policy having a policy limit not to
exceed $2,000,000. For purposes of establishing the length of service under any
benefit plans or programs of Corporation, Officer’s employment with Corporation
will be deemed to have commenced on August 31, 2001.
(b)    Vacation. Officer shall be entitled to four weeks of vacation during each
year during the term of this Agreement and any extensions thereof, prorated for
partial years.
(c)    Reimbursement for Expenses. During the term of this Agreement,
Corporation shall reimburse Officer for reasonable and properly documented
out-of-pocket business and/or entertainment expenses incurred by Officer in
connection with his duties under this Agreement.
4.    Severance Compensation.
4.1    Severance Compensation in the Event of a Termination Upon a Change in
Control. In the event Officer’s employment is terminated in a Termination Upon a
Change in Control, Officer shall be paid as severance compensation an amount
equal to (a) three times his annual Base Salary (at the rate payable at the time
of such termination), plus (b) an amount equal to the greater of: (i) two times
the average annual cash bonus, if any, earned by Officer in the two years
immediately preceding the date of termination, without regard to any elective
income deferral or conversion of such bonus into stock or any other non-cash
consideration; and (ii) two times the product of Base Salary and 0.43. Such
severance compensation shall be paid in a lump sum promptly after the date of
such termination, subject to the limitations of Section 4.4. The parties intend
that, to the greatest extent possible, such severance compensation be treated as
made pursuant to a “separation pay plan,” and not subject to the restrictions
imposed by Section 4.4, as provided under Treas. Reg. § 1.409A-1(b)(9), and
agree to pay such severance in separate installments

#PageNum#



--------------------------------------------------------------------------------


if the amount of severance hereunder exceeds the limits thereof. To the extent
permissible under the group health benefit plans of the Corporation (or its
successor), Officer may continue to participate in such plans under the same
terms as active employees, pursuant to continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), until the expiration
of such COBRA continuation coverage. Officer is under no obligation to mitigate
the amount owed Officer pursuant to this Section 4.1 by seeking other employment
or otherwise.
4.2    Severance Compensation in the Event of a Termination Other Than For
Cause. In the event Officer’s employment is terminated in a Termination Other
Than For Cause, Officer shall be paid as severance compensation his Base Salary
(at the rate payable at the time of such termination), for a period of 18 months
from the date of such termination, on the dates specified in Section 3.1;
provided, however, that if Officer is employed by a new employer during such
period, the severance compensation payable to Officer during such period will be
reduced by the amount of compensation that Officer is receiving from the new
employer. However, Officer is under no obligation to mitigate the amount owed
Officer pursuant to this Section 4.2 by seeking other employment or otherwise.
In addition to the severance payment payable under this Section 4.2, Officer
shall be paid an amount equal to the greater of: (i) two times the average
annual cash bonus, if any, earned by Officer in the two years immediately
preceding the date of termination, without regard to any elective income
deferral or conversion of such bonus into stock or any other non-cash
consideration; and (ii) two times the product of Base Salary and 0.43. Officer
shall be entitled to accelerated vesting of any accrued benefit under each
deferred compensation plan. The parties intend that, to the greatest extent
possible, such severance compensation be treated as made pursuant to a
“separation pay plan,” and not subject to the restrictions imposed by Section
4.4, as provided under Treas. Reg. § 1.409A-1(b)(9), and agree to pay such
severance in separate installments if the amount of severance hereunder exceeds
the limits thereof. To the extent permissible under the group health benefit
plans of the Corporation (or its successor), Officer may continue to participate
in such plans under the same terms as active employees, pursuant to continuation
coverage under COBRA, until the expiration of such COBRA continuation coverage.
Officer is under no obligation to mitigate the amount owed Officer pursuant to
this Section 4.1 by seeking other employment or otherwise.
4.3    No Severance Compensation Upon Other Termination. In the event of a
Voluntary Termination, Termination For Cause, termination by reason of Officer’s
disability pursuant to Section 2.5, or termination by reason of Officer’s death
pursuant to Section 2.6, Officer or his estate shall not be paid any severance
compensation and shall receive only the benefits as provided in the appropriate
section of Article II applicable to the respective termination.
4.4    Section 409A Payment Restrictions. The provisions of this Agreement shall
be construed in a manner that is consistent with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) (Section 409A
of the Code, together, with any state law of similar effect, “Section 409A”) in
order to avoid any adverse tax consequences to the Officer. It is intended that
each installment of the payments of the severance compensation described in this
Section 4, payments under the Executive Retirement Plan, together with all other
payments and benefits provided to Officer by Corporation, whether under this
Agreement or otherwise, is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i) and satisfies, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treas. Reg. §§ 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, to
the extent it is determined that such payments constitute “deferred
compensation” under Section 409A and Officer is a “specified employee,” as such
term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of such payments shall be delayed as
follows: on the earlier of six months and one day after Officer’s separation
from service (as defined below) or the date of Officer’s death, the Corporation
shall (A) pay to Officer a lump sum amount equal to the sum of the payments that
Officer would otherwise have received through the delayed payment date, and (B)
commence any remaining payments in accordance with the terms of this Agreement,
the Executive Retirement Plan or such other plan or arrangement of deferred
compensation, as applicable. To the extent that any such deferred compensation
benefit is payable upon an event involving the Officer’s cessation of services,
such payment(s) shall not be made unless such event constitutes a “separation
from service” pursuant to the default definition in Treas. Reg. § 1.409A-1(h).
4.5    Golden Parachute Restrictions. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by or on behalf of the Corporation

#PageNum#



--------------------------------------------------------------------------------


to or for the benefit of the Officer as a result of and contingent on a “change
in control,” as defined in section 280G of the Code, (such amounts contingent on
a change in control as described in Treas. Reg. § 1.280G-1 Q/A-22) whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, (together, the “Contingent Payment”) would constitute a
“parachute payment,” as defined in Treas. Reg. § 1.280G-1 Q/A-30, the amount of
the Contingent Payment to Officer shall be (A) reduced to an amount that is one
dollar less than 300% of the Officer’s “base amount” (as defined in section
280G(b)(3)(A) of the Code), so that the amount of such payments do not
constitute a parachute payment (the “Safe Harbor Payment”), or, if greater, (B)
the entire Contingent Payment, unreduced by the calculation in clause (A),
provided that the net value of such Contingent Payment to the Officer exceeds
the Safe Harbor Payment, after taking into account the additional taxes to
Officer that apply to the unreduced Contingent Payment, including the excise
taxes imposed thereon under section 4999 of the Code. The determination of the
amount to be paid to Officer on account of this Section 4.5 shall be made by the
accountant, tax counsel or other similar expert advisor to Officer (the “Tax
Advisor”), which shall, if requested, provide detailed supporting calculations
both to the Corporation and the Executive and if requested, a written opinion.
The supporting calculations shall include a valuation of the non-competition
provisions of Section 5. The costs and expenses of the Tax Advisor shall be the
responsibility of the Corporation.
5.    Non-Competition. During the term of this Agreement and for any period
during which Officer is receiving periodic severance payments pursuant to
Section 4.2, or for a period of one year following a Termination Upon a Change
in Control, so long as the payment provided for in Section 4.1 are made on a
timely basis:
(a)    Officer shall not, without the prior written consent of Corporation,
directly or indirectly, own, manage, operate, control, be connected with as an
officer, employee, partner, consultant or otherwise, or otherwise engage or
participate in any corporation or other business entity engaged in the business
of buying, selling, developing, building and/or managing real estate facilities
for the medical, healthcare and retirement sectors of the real estate industry.
Officer understands and acknowledges that Corporation carries on business
nationwide and that the nature of Corporation’s activities cannot be confined to
a limited area. Accordingly, Officer agrees that the geographic scope of this
Section 5 shall include the United States of America. Notwithstanding the
foregoing, the ownership by Officer of less than 2% of any class of the
outstanding capital stock of any corporation conducting such a competitive
business which is regularly traded on a national securities exchange or in the
over-the-counter market shall not be a violation of the foregoing covenant.
(b)    Simultaneously with Officer’s execution of this Agreement and upon each
anniversary of the Effective Date, Officer shall notify the Chairman of the
Compensation Committee of the nature and extent of Officer’s investments, stock
holdings, employment as an employee, director, or any similar interest in any
business or enterprise other than Corporation; provided, however, that Officer
shall have no obligation to disclose any investment under $100,000 in value or
any holdings of publicly traded securities which are not in excess of one
percent of the outstanding class of such securities.
(c)    Officer shall not contact or solicit, directly or indirectly, any
customer, client, tenant or account whose identity Officer obtained through
association with Corporation, regardless of the geographical location of such
customer, client, tenant or account, nor shall Officer, directly or indirectly,
entice or induce, or attempt to entice or induce, any employee of Corporation to
leave such employ, nor shall Officer employ any such person in any business
similar to or in competition with that of Corporation. Officer hereby
acknowledges and agrees that the provisions set forth in this Section 5
constitute a reasonable restriction on his ability to compete with Corporation
and will not adversely affect his ability to earn income sufficient to support
himself and/or his family.
(d)    The parties hereto agree that, in the event a court of competent
jurisdiction shall determine that the geographical or durational elements of
this covenant are unenforceable, such determination shall not render the entire
covenant unenforceable. Rather, the excessive aspects of the covenant shall be
reduced to the threshold which is enforceable, and the remaining aspects shall
not be affected thereby.
6.    Trade Secrets and Customer Lists. Officer agrees to hold in strict
confidence all information concerning any matters affecting or relating to the
business of Corporation and its subsidiaries and affiliates, including, without
limiting the generality of the foregoing, its manner of operation, business
plans, business prospects, agreements,

#PageNum#



--------------------------------------------------------------------------------


protocols, processes, computer programs, customer lists, market strategies,
internal performance statistics, financial data, marketing information and
analyses, or other data, without regard to the capacity in which such
information was acquired. Officer agrees that he will not, directly or
indirectly, use any such information for the benefit of any person or entity
other than Corporation or disclose or communicate any of such information in any
manner whatsoever other than to the directors, officers, employees, agents, and
representatives of Corporation who need to know such information, who shall be
informed by Officer of the confidential nature of such information and directed
by Officer to treat such information confidentially. Such information does not
include information which (i) was or becomes generally available to the public
other than as a result of a disclosure by Officer or his representatives, or
(ii) was or becomes available to Officer on a non‑confidential basis from a
source other than Corporation or its advisors provided that such source is not
known to Officer to be bound by a confidentiality agreement with Corporation, or
otherwise prohibited from transmitting the information to Officer by a
contractual, legal or fiduciary obligation; notwithstanding the foregoing, if
any such information does become generally available to the public, Officer
agrees not to further discuss or disseminate such information except in the
performance of his duties as Officer. Upon Corporation's request, Officer will
return all information furnished to him related to the business of Corporation.
The parties hereto stipulate that all such information is material and
confidential and gravely affects the effective and successful conduct of the
business of Corporation and Corporation's goodwill, and that any breach of the
terms of this Section 6 shall be a material breach of this Agreement. The terms
of this Section 6 shall remain in effect following the termination of this
Agreement.
7.    Use of Proprietary Information. Officer recognizes that Corporation
possesses a proprietary interest in all of the information described in Section
6 and has the exclusive right and privilege to use, protect by copyright, patent
or trademark, manufacture or otherwise exploit the processes, ideas and concepts
described therein to the exclusion of Officer, except as otherwise agreed
between Corporation and Officer in writing. Officer expressly agrees that any
products, inventions, discoveries or improvements made by Officer, his agents or
affiliates based on or arising out of the information described in Section 6
shall be (i) deemed a work made for hire under the terms of United States
Copyright Act, 17 U.S.C. § 101 et seq., and Corporation shall be the owner of
all such rights with respect thereto and (ii) the property of and inure to the
exclusive benefit of Corporation.
8.    Miscellaneous.
8.1    Payment Obligations. Corporation’s obligation to pay Officer the
compensation and to make the arrangements provided herein shall be
unconditional, and Officer shall have no obligation whatsoever to mitigate
damages hereunder. In the event that any arbitration, litigation or other action
after a Change in Control is brought to enforce or interpret any provision
contained herein, Corporation, to the extent permitted by applicable law and
Corporation’s Articles of Incorporation and Bylaws, hereby indemnifies Officer
for Officer’s reasonable attorneys’ fees and disbursements incurred in such
arbitration, litigation, or other action and shall advance payment of such
attorneys’ fees and disbursements.
8.2    Waiver. The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.
8.3    Entire Agreement; Modifications. Except as otherwise provided herein,
this Agreement represents the entire understanding among the parties with
respect to the subject matter hereof, and this Agreement supersedes any and all
prior understandings, agreements, plans and negotiations, whether written or
oral, with respect to the subject matter hereof, including without limitation,
that certain Employment Agreement between Corporation and Officer dated as of
March 1, 2001, as amended and restated by that certain Amended and Restated
Employment Agreement between Corporation and Officer dated February 21, 2012 and
any understandings, agreements or obligations respecting any past or future
compensation, bonuses, reimbursements or other payments to Officer from
Corporation. All modifications to the Agreement must be in writing and signed by
the party against whom enforcement of such modification is sought.
8.4    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by personal delivery, nationally recognized
overnight courier, telefacsimile or first class mail, certified or registered
with return receipt requested, and shall be deemed to have been duly given upon
receipt in the event of personal delivery or overnight courier, three days after
mailing, or 12 hours after transmission of a telefacsimile to the

#PageNum#



--------------------------------------------------------------------------------


respective persons named below:
If to Corporation:
Healthcare Realty Trust Incorporated

3310 West End Avenue, Suite 700

Nashville, Tennessee 37203

Phone: (615) 269-8175

Fax: (615) 269-8122
If to Officer, by hand delivery to Officer on the premises of the Corporation or
to the most recent address of Officer maintained in the records of the
Corporation.
Any party may change such party’s address for notices by notice duly give
pursuant to this Section 8.4.
8.5    Headings. The Section headings herein are intended for reference and
shall not by themselves determine the construction or interpretation of this
Agreement.
8.6    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.
8.7    Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or breach thereof, shall be settled by arbitration in Nashville,
Tennessee in accordance with the Rules of the American Arbitration Association,
and judgment upon any proper award rendered by the Arbitrators may be entered in
any court having jurisdiction thereof. There shall be three arbitrators, one to
be chosen directly by each party at will, and the third arbitrator to be
selected by the two arbitrators so chosen. To the extent permitted by the Rules
of the American Arbitration Association, the selected arbitrators may grant
equitable relief. The cost of the arbitration, including the cost of the record
or transcripts thereof, if any, administrative fees, and all other fees shall be
borne by Corporation. Except as otherwise provided in Section 6.1 with respect
to events following a Change in Control, to the extent that Officer prevails
with respect to any portion of an arbitration award, Officer shall be reimbursed
by Corporation for the shall be responsible for the costs and expenses incurred
by Officer, including reasonable attorneys’ fees, in connection with the
arbitration in an amount proportionate to the award to Officer as compared to
the amount in dispute.
8.8    Severability. Should a court or other body of competent jurisdiction
determine that any provision of this Agreement is excessive in scope or
otherwise invalid or unenforceable, such provision shall be adjusted rather than
voided, if possible, and all other provisions of this Agreement shall be deemed
valid and enforceable to the extent possible.
8.9    Survival of Corporation’s Obligations. Corporation’s obligations
hereunder shall not be terminated by reason of any liquidation, dissolution,
bankruptcy, cessation of business, or similar event relating to Corporation.
This Agreement shall not be terminated by any merger or consolidation or other
reorganization of Corporation. In the event any such merger, consolidation or
reorganization shall be accomplished by transfer of stock or by transfer of
assets or otherwise, the provisions of this Agreement shall be binding upon and
inure to the benefit of the surviving or resulting corporation or person. This
Agreement shall be binding upon and inure to the benefit of the executors,
administrators, heirs, successors and assigns of the parties; provided, however,
that except as herein expressly provided, this Agreement shall not be assignable
either by Corporation (except to an affiliate of Corporation in which

#PageNum#



--------------------------------------------------------------------------------


event Corporation shall remain liable if the affiliate fails to meet any
obligations to make payments or provide benefits or otherwise) or by Officer.
8.10    Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.
8.11    Withholdings. All compensation and benefits to Officer hereunder shall
be reduced only by all federal, state, local and other withholdings and similar
taxes and payments that are required by applicable law. Except as otherwise
specifically agreed by Officer, no other offsets or withholdings shall apply to
reduce the payment of compensation and benefits hereunder.
8.12    Indemnification. In addition to any rights to indemnification to which
Officer is entitled to under Corporation’s Articles of Incorporation and Bylaws,
Corporation shall indemnify Officer at all times during and after the term of
this Agreement to the maximum extent permitted under Section 2-418 of the
General Corporation Law of the State of Maryland or any successor provision
thereof and any other applicable state law, and shall pay Officer’s expenses in
defending any civil or criminal action, suit, or proceeding in advance of the
final disposition of such action, suit, or proceeding, to the maximum extent
permitted under such applicable state laws. The Corporation will provide advance
payment of legal costs and expenses that are reasonable and appropriate for
defending such action, suit or proceeding. The indemnification provisions
contained in this Section 6.13 shall survive the termination of this Agreement
and Officer’s employment by Corporation indefinitely.


[Execution Page Follows]

#PageNum#



--------------------------------------------------------------------------------


EXECUTION PAGE


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this the
31st day of July, 2012, to be effective as of the day and year first above
written.
CORPORATION:
HEALTHCARE REALTY TRUST INCORPORATED




By: /s/ David R. Emery    
David R. Emery
Chairman and Chief Executive Officer




OFFICER:




/s/ Todd J. Meredith    
Todd J. Meredith







#PageNum#

